                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS LLC,

 Plaintiff,
                                                              No. 2:21-cv-040-JRG
v.

HUAWEI DEVICE CO., LTD. and
                                                              Jury Trial Demanded
HUAWEI DEVICE USA, INC.,

 Defendants.


                    UNOPPOSED MOTION FOR EXTENSION OF TIME
                           TO RESPOND TO COMPLAINT

        Defendant Huawei Device USA, Inc. (“HDUS”), through the undersigned counsel,

respectfully moves the Court to extend the time for HDUS to answer, move, or otherwise

respond to Plaintiff’s Complaint (Dkt. 1) until May 6, 2021. HDUS seeks the extension to align

its answer deadline with the answer deadline for related co-defendants Huawei Device Co., Ltd.

See Dkt. 10 (waiver of service resulting in May 6, 2021 answer deadline). Thus, the requested

extension will not cause delay in this action but, rather, greater efficiency for the Court and all

parties. HDUS’s counsel conferred with Plaintiff’s counsel, and Plaintiff does not oppose the

requested extension.




                                                  1
Dated: February 11, 2021                         Respectfully submitted,


                                                 By: /s/ Steven M. Geiszler
                                                     Steven M. Geiszler
                                                     Texas Bar No. 24032227
                                                     FUTUREWEI TECHNOLOGIES, INC.
                                                     5700 Tennyson Parkway, Suite 600
                                                     Plano, Texas 75024
                                                     (214) 728-4735
                                                     steven.geiszler@futurewei.com

                                                      Counsel for Defendants
                                                      Huawei Device USA, Inc. and
                                                      Huawei Device Co., Ltd.



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that he communicated by email with counsel of record

for Plaintiff Gesture Technology Partners LLC about the foregoing request for extension of time.

Plaintiff’s counsel stated that the motion is unopposed.


                                                 /s/ Steven M. Geiszler
                                                 Steven M. Geiszler



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on February 11, 2021, to all counsel of record who are deemed to

have consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                                 /s/ Steven M. Geiszler
                                                 Steven M. Geiszler




                                                 2
